Citation Nr: 1816469	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-22 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a spleen disorder (claimed as an abdominal and splenic problem, status post splenectomy), to include as due to exposure to herbicides.

2.  Entitlement to an initial disability rating greater than 50 percent posttraumatic stress disorder (PTSD) with depressive disorder and polysubstance dependence, sustained in partial remission.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to July 1970, to include service in the Republic of Vietnam from June 1969 to July 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2013 and September 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

This case was previously before the Board in August 2016 at which time it was remanded for additional development.  

With regard to the TDIU issue, a May 2013 VA psychiatric examination report shows that the Veteran last worked in 1994 as a steelworker, primarily due to a nonservice-connected back disorder.  However, a September 2016 private psychiatric examination report indicates that the Veteran is unemployable due to the Veteran's service-connected PTSD.  As such, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board finds that a TDIU claim is part and parcel of the PTSD increased rating claim and has taken jurisdiction over the TDIU claim.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam Era.

2.  There is no evidence of  a spleen disorder in service and no competent evidence that the Veteran's current spontaneous splenic rupture status post embolization was incurred, caused, or aggravated by any aspect of active service to include his presumed exposure to herbicides.

3.  Since the grant of service connection, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in areas such as work, thinking and mood due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks more than once a week; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss such as forgetting names directions or recent events; impairment of short and long term memory, for example, retention of only highly learned material, while forgetting to complete tasks; flattened affect; speech intermittently illogical, obscure, or irrelevant; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; gross impairment in thought processes or communication; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; inability to establish and maintain effective relationships; suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control, such as unprovoked irritability with periods of violence; neglect of personal appearance and hygiene; intermittent inability to perform activities of daily living, including maintenance of minimum personal hygiene; and disorientation to time or place, without more severe manifestations that more nearly approximate total occupational and social impairment.

4.  Throughout the entire appellate period, the evidence has shown that the Veteran has been unable to secure and follow substantially gainful employment due to his service-connected PTSD.


CONCLUSIONS OF LAW

1.  A spleen disability was not incurred in or aggravated by the Veteran's active service and may not be presumed to have been incurred in or aggravated by such service.  38 U.S.C. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for an initial disability rating disability of 70 percent, and no higher, for PTSD have been met.  38 U.S.C. § 1155, 5107 (2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 9411 (2017).

3.  The criteria for a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25, 4.26 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

With respect to the claims being decided, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 
With regard to the spleen issue, the Veteran was provided with notice regarding how to substantiate his claim in May 2015 and was afforded a VA examination in October 2017.  The Board finds the October 2017 medical opinion to be adequate, as the examiner reviewed the Veteran's claims file, interviewed the Veteran, considered the Veteran's relevant medical/military/occupational history, conducted a physical examination and testing, and provided a reasoned rationale for the opinion rendered.  The opinion shows that the examiner considered all relevant evidence of record, including the Veteran's statements.

With regard to the PTSD issue, the Board observes that the Veteran has appealed the initial rating assigned for  PTSD from the original grant of service connection.  No further notice is required for such downstream issues.  VAOPGCPREC 8-2003 (2003), 69 Fed. Reg. 25180 (2004).  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, the notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's claim for service connection for PTSD was granted and an initial rating was assigned in the May 2013 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Additionally, the Veteran was provided a VA examination in May 2013 to determine the nature and severity of his PTSD.  Neither the Veteran nor representative has alleged that the VA examination is inadequate for rating purposes.  The Board finds that the examination is adequate in order to rate the Veteran's service-connected PTSD as it includes an interview with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor representative has alleged that the disability has worsened in severity since the May 2013 VA examination.  Rather, they argue that the evidence shows that the Veteran's disability has been more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (passage of time alone, without an allegation of worsening, does not warrant a new examination).

Also, the Board finds that there was substantial compliance with the August 2016 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  In particular, pursuant to the August 2016 Board remand, the Veteran was afforded a VA examination for his spleen disorder in October 2017 and the case was readjudicated in a supplemental statement of the case that same month.  Accordingly, the Board finds that there has been substantial compliance with the August 2016 Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

II. Spleen Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology. However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  The Board notes that the Veteran's service personnel records reflect service in Vietnam during the relevant time period.  As such, the Board finds that the Veteran is presumed to have been exposed to herbicides coincident with service in the Republic of Vietnam.  If a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for numerous disorders; however, disorders of the spleen are not included on such list.  38 C.F.R. § 3.309(e), as amended, 75 Fed. Reg. 53,203 (August 31, 2010).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records are negative for an abdominal disorder.  Significantly, the Veteran's September 1968 enlistment examination and July 1970 separation examination show a normal abdomen and viscera.  Furthermore, in a September 1968 Report of Medical History the Veteran specifically denied "stomach, liver, or intestinal trouble."  

The earliest evidence either a spleen disorder is a September 2009 computed tomography (CT) scan of the abdomen showing an abnormal spleen with extensive subcapsular fluid most consistent with splenic infarct.  Significantly, it was noted that the Veteran had a recent history of trauma which would be consistent with subcapsular hematoma.     

The Veteran filed an initial claim for service connection for a disorder of the spleen in May 2013.  Pursuant to the August 2016 Board remand, the Veteran was afforded a VA hematologic and lymphatic examination in October 2017 and, upon review of the record, the examiner diagnosed spontaneous splenic rupture status post embolization.  The examiner opined that the claimed spleen disorder was less likely than not (less than 50 percent probability) incurred in or caused by the Veteran's military service.  As rationale for this opinion the examiner wrote that Veteran left active service in 1970.  According to the Veteran, in 2009 (approximately 39 years after his discharge from active service) he was hospitalized in Barbados after developing nausea, vomiting, dizziness, and constipation.  Medical records from this stay were not available, however, the examiner noted that there were outside records showing that the Veteran suffered an acute splenic rupture in 2009 for which he underwent embolization, NOT splenectomy.  The Veteran was followed for several years with serial CT scans with a general surgeon who found that the spleen disorder was caused by a malignancy or autoimmune disease.  The October 2017 VA examiner noted that the most common causes of spontaneous splenic rupture not caused by trauma included infections (the Veteran is hepatitis B positive), hematologic cancers, non-hematologic cancers.  This can also occur in histologically normal spleens.  There is no medical evidence of any causal relationship between herbicide exposure and spontaneous splenic rupture.  Furthermore, there was no evidence that the Veteran's active service, which occurred over 30 years ago, predisposed or caused his spontaneous splenic rupture. 

The Board finds that the preponderance of the evidence is against service connection for disorder of the spleen.  Though the Veteran served in the Republic of Vietnam during the Vietnam War and is therefore presumed to have been exposed to herbicides during service, the Board observes that disorders of the spleen, to include spontaneous splenic rupture status post embolization, are not diseases for which a presumption based on herbicide exposure is warranted under section 3.309(e).  Furthermore, there have been no allegations of continuity of symptomatology regarding the spleen disorder  As such, presumptive service connection, to include on the basis of continuity of symptomatology is not warranted for a bilateral hand disability and/or asthma.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

The Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a claimant from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to herbicide exposure.  Brock v. Brown, 10 Vet. App. 155 (1997).  

Nevertheless, the claim is also denied on a direct basis.  First, there is no evidence of a spleen disorder in service.  As above, the Veteran's service treatment records are negative for indications of abdominal problems and post-service medical evidence clearly shows that the Veteran was not diagnosed with a ruptured spleen until 2009 (approximately 39 years after service).  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Finally, there is no medical evidence in the record that links either a disorder of the spleen to an incident of the Veteran's active military service, to include herbicide exposure.  Significantly, while the Veteran contends that such disability is related to his presumed exposure to herbicides in service, the October 2017 VA examiner indicated that such disability has not been associated with herbicides.  The Board finds that the October 2017 opinion is adequate to decide the issue as it is predicated on a review of the record.  

While the Veteran has alleged that his spleen disorder related to his presumed exposure to herbicides, the Board finds that the question regarding the potential relationship between the Veteran's disorder and any instance of his military service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions). Furthermore, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  In this regard, the question of causation of a spleen disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for a spleen disorder.  As the evidence is not in relative equipoise, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

III. PTSD

Disability ratings are determined by the application of the facts presented to VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 .  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In rating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).  A claim for increased rating remains in controversy when less than the maximum available benefit is awarded AB v. Brown, 6 Vet. App. 35 (1993).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In a decision, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall resolve reasonable doubt in favor of the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

The Veteran's PTSD is rated under DC 9411.  Pursuant to DC 9411, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.71a, Diagnostic Code 9411, General Rating Formula for Mental Disorders.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association  (DSM-IV).  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual. 

VA has recently changed its regulations, and now requires the use of DSM-5, effective August 4, 2014.  Among the changes, DSM-5 eliminates the use of the GAF score in the evaluation of psychiatric disorders.  The change was made applicable to cases certified to the Board on or after August 4, 2014, and is not applicable to cases certified to the Board prior to that date.  As this case was certified to the Board after August 4, 2014, GAF scores will not be used in the evaluation of the psychiatric disorder.  

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  In addition, the rating must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Further, when rating the level of disability from a mental disorder, the extent of social impairment is considered, but a rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126.

Evidence relevant to the current level of severity of PTSD includes a VA examination report dated in May 2013.  At that time, the examiner diagnosed PTSD, depressive disorder, and polysubstance abuse, sustained and in partial remission and found that the Veteran's psychiatric disorders resulted in occupational and social impairment with deficiencies in most areas such as work school family relations judgment thinking and/or mood.

It was noted that the Veteran had been married to his wife since 1974 and that they had five adult children.  He had an "excellent relationship" with his family but had no hobbies or leisure pursuits other than reading, listening to music, or watching television.  Occupationally, it was noted that the Veteran last worked as a steel worker in 1994 when he became physically disabled due to a back injury.  However, he recalled that, when he was working, he was verbally counseled more than once due to his problems with irritability and conflicts with his co-workers.  The Veteran denied any hospitalizations for psychiatric issues and, while previously received psychiatric treatment, he was not currently receiving individual psychotherapy nor was he engaging in medication therapy.  The Veteran reported that he began using alcohol and illegal drugs during his military service and continued to use these substances occasionally.  

The examiner found that the Veteran's psychiatric disabilities resulted in the following symptoms:  depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss such as forgetting names directions or recent events; difficulty in understanding complex commands; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; suicidal ideation; and impaired impulse control, such as unprovoked irritability with periods of violence.  The examiner also wrote that the Veteran's psychiatric disabilities resulted in crying spells, guilt, hopelessness, loss of usual interests, low self-esteem, and diminished sense of pleasure.    

Also of record is a September 2016 Disability Benefits Questionnaire (DBQ) from Dr. R.W.  This report shows a diagnosis of PTSD with other mood disorder features and shows that the Veteran's psychiatric disorders result in occupational and social impairment with deficiencies in most areas such as work school family relations judgment thinking and/or mood.  

The Veteran continued to be married to his wife and indicated that he did not get out much and preferred to stay by himself at home.  He admitted that he gets anxious and irritable around crowds of people and had no friends/minimal interactions with people, including immediate family.  He only left his home for medical appointments and grocery shopping.  The Veteran reiterated that he last worked full-time in 1994 but also indicated that he volunteers as a pastor on Sundays.  The Veteran reported that he was in receipt of Social Security retirement., not disability.  

Dr. R.W. found that the Veteran's psychiatric disabilities resulted in the following symptoms: depressed mood; anxiety; suspiciousness; panic attacks more than once a week; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss such as forgetting names directions or recent events; impairment of short and long term memory, for example, retention of only highly learned material, while forgetting to complete tasks; flattened affect; speech intermittently illogical, obscure, or irrelevant; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; gross impairment in thought processes or communication; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; inability to establish and maintain effective relationships; obsessional rituals which interfere with routine activities; impaired impulse control, such as unprovoked irritability with periods of violence; neglect of personal appearance and hygiene; intermittent inability to perform activities of daily living, including maintenance of minimum personal hygiene; and disorientation to time or place.

In a separate September 2016 report, Dr. R.W. wrote that the Veteran's PTSD is mentally, emotionally, and physically debilitating and causes functional impairments in daily living, social, and work activity.  Dr. R.W. also wrote that he had reviewed the claims file and opined that the Veteran's psychiatric symptoms are severe enough to disable and preclude him from sustaining substantial, gainful, employment activity from the date of his claim on January 9, 2012 and uninterrupted through the present.  

Also of record are VA treatment records dated through October 2017 and private treatment records dated through February 2016 which, while primarily pertaining to the Veteran's physical disabilities, show psychiatric impairment similar to that noted above.  Also, throughout the course of this appeal, the Veteran has submitted statements from himself, his wife, and his children describing psychiatric impairment as noted above.

After a careful review of the objective medical evidence, the Board finds that the evidence supports a grant of an initial 70 percent disability evaluation for the Veteran's PTSD, effective from the date of the grant of service connection.  The evidence clearly shows the Veteran to be severely disabled as a result of his service-connected PTSD.  Significantly, as early as the May 2013 VA examination, the Veteran has been unemployed and living at home with very limited social relationships, activities, and/or leisure pursuits.  Moreover, the May 2013 VA examiner found that the Veteran's psychiatric disorders resulted in occupational and social impairment with deficiencies in most areas such as work school family relations judgment thinking and/or mood, supporting a 70 percent disability rating.  Furthermore,  the September 2016 statement from Dr. R.W. indicates that the Veteran's psychiatric symptoms are severe enough to disable and preclude him from sustaining substantial, gainful, employment activity from the date of his claim on January 9, 2012 and uninterrupted through the present

As for the potential of a disability rating higher than 70 percent, the Board finds that the evidence does not show the symptomatology required for a 100 percent rating under the rating schedule.  Significantly, while the September 2016 DBQ found that the Veteran manifested gross impairment of thought processes or communication, intermittent inability to perform activities of daily living, including maintenance of minimum personal hygiene, and disorientation to time or place, there is no evidence of persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, or memory loss for names of close relatives, own occupation, or own name.  Significantly, Dr. R.W. found that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas such as work school family relations judgment thinking and/or mood, which supports a 70 percent disability rating, and indicated that there was no evidence of total occupational and social impairment.  Also, the Veteran has maintained a significant relationship with his wife of 44 years and his adult children and even volunteers as a pastor on Sundays.  

As required by Mauerhan, the Board has looked at all the factors and evidence identified above to determine whether the Veteran has met or more closely approximated the criteria for a maximum 100 percent rating.  However, when considering the overall evaluation of the examples which may support the 100 percent rating, the frequency, duration and severity of symptoms, the Veteran's capacity for adjustment, and the examiner's assessments of the Veteran's overall psychological, social and occupational functioning, the Board must conclude that the Veteran's PTSD has not met or more closely approximated the criteria for a 100 percent rating at any relevant time. 

In this respect, the Veteran, even at his worst, can efficiently converse with the VA examiner/private physician, and can generally manage his daily activities on his own.  He is not psychotic or out of touch with reality.  Overall, his PTSD is not shown to manifest the type, extent and severity of symptoms demonstrating "total occupational and social impairment" within the meaning of the rating schedule at any point pertinent to this appeal. 

In so holding, the Board has generally found the statements of the Veteran, his wife, and his children to be truthful and credible evidence in support of this claim, which has been relied upon in awarding further compensation.  However, even when taking into account this testimony, the Board finds that the criteria for a rating greater than 70 percent have not been met.  To the extent that the descriptions provided by the Veteran can be construed as supporting a higher rating still, the Board places greater probative weight to the clinical findings of the VA physicians who have greater expertise and training than the Veteran in evaluating the extent and severity of a psychiatric disability.  There is no doubt of material fact to be resolved in his favor.  38 U.S.C. § 5107(b).  As such, an initial rating of 70 percent, and no higher, is warranted.  

IV. 
TDIU

TDIU ratings for compensation may be assigned, where the scheduler rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340 and 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and retain employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Factors to be considered are the veteran's employment history and his educational and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  VA regulations define marginal employment in two ways: (1) employment that produces income that does not exceed the poverty threshold for one person established by the U.S. Department of Commerce, Bureau of the Census, or (2) employment that produces income above the poverty threshold but is in a protected environment such as a family business or sheltered workshop.

As above, the record shows that the Veteran has been unemployed since 1994 due, at least in part, to his service-connected psychiatric disability.  As such, the Board has taken jurisdiction over the Veteran's TDIU claim as part of the January 2012 claim for service connection for PTSD pursuant to Rice.  

As an initial matter, the Board notes that, based on the grant of a 70 percent rating for PTSD pursuant to this Board decision, the Veteran's total combined rating as of January 9, 2012- the effective date for the grant of service connection for PTSD -is now 70 percent.  Thus, the Veteran met the requirements of 38 C.F.R. § 4.16 (a) effective January 9, 2012.  As such, the remaining question is whether the Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment.

As above, the Veteran last worked in 1994 as a steelworker and,  in a September 2016 private psychiatric examination report, Dr. R.W. opined that the Veteran's psychiatric symptoms are severe enough to disable and preclude him from sustaining substantial, gainful, employment activity from the date of his claim on January 9, 2012 and uninterrupted through the present.  Therefore, in resolving reasonable doubt in favor of the Veteran, the Board finds that a TDIU is warranted as the evidence demonstrates that the Veteran meets the requirements of 4.16(a) and is unable to secure or maintain substantially gainful employment due, at least in part, to his service-connected PTSD.  


ORDER

Service connection for a spleen disorder is denied.  

An initial disability rating of 70 percent, and no higher, for PTSD with depressive disorder and polysubstance dependence, sustained in partial remission is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

A TDIU is granted.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


